 1   Richard A. Beshwate, Jr., Esq., (SBN 179782)
     LAW OFFICE OF RICHARD A. BESHWATE, JR.
 2   1330 “L” Street, Suite D
     Fresno, CA 93721
 3   Phone: (559) 266-5000
     Email: attybesh@gmail.com
 4

 5   Attorney for Defendant
     KENNETH PATTERSON
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   THE PEOPLE OF THE UNITED STATES                Case No.: 1:19-cr-00230-DAD-BAM
     OF AMERICA,
12                                                  JOINT STIPULATION AND ORDER TO
                    Plaintiff,                      CONTINUE HEARING DATE RE
13                                                  GOVERNMENT’S MOTION TO REVOKE
     vs.                                            ORDER OF RELEASE
14
                                                    Date: March 16, 2020
15   KENNETH PATTERSON,                             Time: 2:00 p.m.
                                                    Dept.: 8
16                  Defendant.

17                                                  Action Filed: October 31, 2019
                                                    Trial Date: Not yet set
18

19

20
21

22

23

24

25

26
27

28

           JOINT STIPULATION TO CONTINUE HEARING RE MOTION TO REVOKE ORDER OF RELEASE
 1          Defendant, Kenneth Patterson, by and through his counsel of record, Richard A. Beshwate, Jr,

 2   and Plaintiff, The People of the United States of America (as represented by the United States

 3   Attorney’s Office), by and through its counsel of record, Vicente A. Tennerelli (collectively referred

 4   to as the “Parties”), having so stipulated on March 9, 2020, do hereby agree and stipulate to the

 5   following:

 6          1.      Richard A. Beshwate, Jr. is currently in a murder trial in Fresno County Superior

 7   Court case number F17902482. The trial began on January 22, 2020.

 8          2.      The government filed its Motion to Revoke Order of Release on March 2, 2020 and is

 9   currently set for hearing on March 16, 2020.

10          3.      The hearing date currently set for March 16, 2020 shall be vacated due to counsel for

11   Defendant’s unavailability. The matter shall be reset to March 30, 2020. Defendant shall file his

12   responsive pleading to the government’s motion no later than March 16, 2020. The government shall

13   file its reply no later than March 19, 2020.

14          SO STIPULATED:

15

16   Date: March 10, 2020                           By: /s/ Richard A. Beshwate, Jr.____________
                                                        RICHARD A. BESHWATE, JR.
17                                                      Attorney for Defendant
                                                        KENNETH PATTERSON
18

19

20   Date: March 10, 2020                           By: /s/ Vicente A. Tennerelli_______________
                                                        VINCENTE A. TENNERELLI
21                                                      Attorney for Plaintiff
22

23

24

25

26
27

28
                                                        1
           JOINT STIPULATION TO CONTINUE HEARING RE MOTION TO REVOKE ORDER OF RELEASE
 1                                                ORDER

 2          Having reviewed and considered the joint stipulation of the parties, and finding good cause

 3   therefor:

 4          IT IS ORDERED that the hearing date currently set for March 16, 2020 shall be vacated.

 5   The matter shall be reset to March 30, 2020 at 2:00 PM before Magistrate Judge Erica P.

 6   Grosjean. Defendant shall file his responsive pleading to the government’s motion no later than

 7   March 16, 2020. The government shall file its reply no later than March 19, 2020.

 8
     IT IS SO ORDERED.
 9

10      Dated:    March 10, 2020                            /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
           JOINT STIPULATION TO CONTINUE HEARING RE MOTION TO REVOKE ORDER OF RELEASE
